The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On February 19, 2002, you submitted to us a summary statement for the petition submitted by Chuck Portwood relating to a proposed amendment to the Missouri Constitution.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall the Missouri Constitution be amended so that the assessed value of residential property, excluding new construction or improvements, shall not increase during any two-year reassessment period more than the consumer price index or five percent, whichever is less, except that the assessed value of residential property owned by any person age sixty-five or older who has used such property as a homestead for five years or more shall not increase while that person resides on that property, and all revenue losses by any political subdivision as a result of these limitations shall be reimbursed by the state of Missouri?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                              Sincerely, JEREMIAH W. (JAY) NIXON Attorney General